DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 depends on claim 1 and recites the broad recitation m to 2m” in line 9 of claim 1, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 depends on claim 13 and recites “annealing the buffer layer before depositing the antimony chalcogenide” in lines 1-2, while claim 13 recites “wherein the buffer layer deposited on the first electrode forms a coated electrode, and wherein the coated electrode has a temperature of from 250oC to 350oC” in lines 6-8. In other words, claim 13 claims the buffer is heat to a temperature of from 250oC to 350oC. Therefore, claim 15 fails to further limit the subject matter of the claim upon which it depends. 
Claim 19 depends on claim 1 and recites “various thickness” in line 2, while claim 1 recites “thickness of from 0.6m to 2m”. Claim 19 recites a broader limitation of the thickness .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (“Buried homojunction in CdS/Sb2Se3 thin film photovoltaics generated by interfacial diffusion”).
Regarding claims 1-2 and 12, Zhou et al. discloses a thin film solar cell of ITO/CdS/Sb2Se3/Au having an efficiency of 5.62%, which is typical efficiency of CdS/Sb2Se3 (see page 2), wherein the thickness of CdS is 60 nm and the thickness of Sb2Se3 is 630nm (see fig. 3). That is Zhou et al. discloses a thin film solar cell comprising:
a first electrode comprising a transparent conducting oxide of ITO;
a CdS buffer layer deposited on the first electrode (ITO) and having a thickness of 60 nm;
an antimony chalcogenide layer of Sb2Se3 deposited on the CdS buffer layer and having a thickness of 630nm, or 0.63m which is right within the claimed range of 0.6m to 2
a second electrode (Au) in electrical contact with the antimony chalcongenide layer of Sb2Se3 such that the antimony chalcogenide layer (Sb2Se3) is disposed between the second electrode (Au) and the CdS buffer layer ;
wherein the thin film solar cell has an efficiency of 5.62%, which is more than 4%.
Zhou et al. discloses all the structural limitations of the claimed solar cell and even the claimed efficiency. The reference is deemed to be anticipatory. 
The recitation of how to form the chalcogenide layer by “closed spaced sublimation” is directed to a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Regardless how the chalcogenide layer is formed, by closed space sublimation or other processes, the solar cell is still a solar cell comprising a first electrode, a buffer layer comprising CdS, a antimony chalcogenide layer comprising Sb2Se3, and a second electrode. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. as applied to claim 1 above, in view of Kariya et al. (US Patent 5,456,762).
Regarding claim 11, Zhou et al. discloses a solar cell as applied to claim 1 above, wherein Zhou et al. discloses the second electrode comprises Au (see claim 1 above, or page 2 of Zhou et al.)
Zhou et al. does not explicitly disclose the second electrode comprises graphite or Cu/Ag.
Kariya et al. discloses materials for electrodes in solar cell include Au, Cu, Al, and C (graphite), and preferably Cu, Ag and C (or graphite) normally having small specific resistance, 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Zhou et al. by using graphite or Cu/Al, or plurality of different materials such as Cu and Al, as taught by Kariya et al. for the second electrode, because Kariya et al. teaches such materials normally have small specific resistance.
Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. as applied to claim 1 above, in view of Liu et al. (“Enhanced Sb2Se3 solar cell performance through theory-guided defect control”).
Regarding claims 13-15, Zhou et al. discloses a solar cell as in claim 1 above, wherein Zhou et al. discloses depositing the CdS buffer layer on the first electrode (see figs. 1 and 3), and using chemical bath to deposit CdS layer (see 2nd paragraph of 2nd column of page 3). Zhou et al. teaches the CdS buffer layer deposited on the first electrode forming a coated electrode e.g. ITO is coated with CdS, and the Sb2Se3 chalcogenide layer is deposited on the coated electrode (see figs. 1d and 3c). In other words, the coated electrode, e.g. CdS coated ITO, is the substrate for depositing Sb2Se3. The second electrode (Au) must be deposited to the antimony chalcogenide layer Sb2Se3 to form the solar cell of ITO/CdS/Sb2Se3/Au. 
Zhou et al. discloses antimony chalcogenide Sb2Se3 is known to be formed by evaporation (see column 1 of page 1). The reference does not explicitly state the antimony chalcogenide being deposited on the buffer layer via close spaced sublimation such that the coated electrode (or substrate of the process depositing Sb2Se3) has a temperature from 250°C to 350°C.
2Se3 film is fabricated by thermal evaporation by using Sb2Se3 powders as evaporation source in a quart crucible (see “2.2 Deposition of Sb2Se3 film”), wherein the substrate is heated to 290oC. In other words, Liu et al. teaches the chalcongenide layer is deposited by close spaced sublimation (e.g. evaporation or transition of Sb2Se3 from powder to gas in a quartz crucible), wherein the substrate is heated to have a temperature 290oC, which is right within the claimed range of   250°C to 350°C.
It would have been obvious to one skilled in the art at the time of the invention was made to have deposited the Sb2Se3 layer (or film) using close spaced sublimation with the substrate, or the coated electrode of ITO coated with CdS, having a temperature of 290oC as taught by Liu et al., because Zhou et al. teaches such method of depositing Sb2Se3, or from rapid thermal evaporation, is known in the art to provide a solar cell with efficiency of 4.25%, or greater than 4%. 
Regarding claim 19, modified Zhou et al. discloses a method as in claim 13 above, wherein Zhou et al. discloses the deposition time to be 30 seconds (see page 3, first paragraph of the second column) or 40 seconds (see page 2, the last paragraph of second column). 30 seconds and 40 seconds are right within the claimed range of 30 seconds to 120 seconds. In addition, the thickness of antimony chalcogenide layer is 630 nm (see claim 1 above) and Liu discloses the deposition rate of the antinomy chalcogenide Sb2Se3 to be 60-80Å/s (or 6-8nm/s, see “2.2. Deposition of Sb2Se3 film). Therefore, the time of depositing a 630nm Sb2Se3 is found to be 78.75 seconds (or 630nm/8nm/s) to 105 seconds (or 630nm/6nm/s). 78.75-105 seconds is right within the claim range from 30 seconds to 120 seconds for various thickness.

Claims 13-16 and 18-19 and  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. as applied to claim 1 above, in view of Phillips et al. (“Close-Spaced Sublimation for Sb2Se3 Solar Cells”) and further in view of Li et al. (“Sb2Se3 thin film solar cells in substrate configuration and the back contact selenization”).
Regarding claims 13-16 and 18, Zhou et al. discloses a solar cell as in claim 1 above, wherein Zhou et al. discloses depositing the CdS buffer layer on the first electrode (see figs. 1 and 3), and using chemical bath to deposit CdS layer (see 2nd paragraph of 2nd column of page 3). Zhou et al. teaches the CdS buffer layer deposited on the first electrode forming a coated electrode e.g. ITO is coated with CdS, and the Sb2Se3 chalcogenide layer is deposited on the coated electrode (see figs. 1d and 3c). In other words, the coated electrode, e.g. CdS coated ITO, is the substrate for depositing Sb2Se3. The second electrode (Au) must be deposited to the antimony chalcogenide layer Sb2Se3 to form the solar cell of ITO/CdS/Sb2Se3/Au. 
Zhou et al. does not explicitly state the antimony chalcogenide Sb2Se3 being deposited via close spaced sublimation at a pressure of from 1 mTorr to 100 mTorr such that the antimony chalcogenide source has a temperature of from 450°C to 600°C during the close spaced sublimation deposition; nor do they teach the coated electrode (or substrate of the process depositing Sb2Se3) is heated to have a temperature from 250°C to 350°C.
Phillips et al. discloses fabricating the Sb2Se3 film by close spaced sublimation at a temperature 450oC, 475oC, 500oC and pressure of 10mTorr (see “II. Experimental”, figs. 3-5, tables I-II). Phillips et al. discloses such process, e.g. CSS, is capable of producing films with large grains and high deposition rates, and can be scaled up for industrial manufacturing easily due to modest vacuum and temperature requirements, and high material usage (see first paragraph of second column of page 1445), wherein the larger grain provides improvements in oC, 475oC, 500oC are right within the claimed range of from 450oC to 600oC for the temperature of the antimony chalcogenide source, and 10mTorr is right within the claimed pressure range from 1mTorr to 100mTorr. 
Li et al. teaches substrate temperatures ranging from 200oC to 350oC such as 280oC, 300oC, 330oC, and 350oC in deposition of Sb2Se3 because it was difficult to deposit Sb2Se3 films when the substrate temperature was higher than 350oC due to the high sublimation rate of Sb2Se3 from the substrate (see Fig. 1 and “2.1 Deposition of Sb2Se3 thin films and device fabrication”). 280oC, 300oC, 330oC, and 350oC are right within the claimed range of 250oC to 350oC.
It would have been obvious to one skilled in the art at the time of the invention was made to have deposited the Sb2Se3 layer (or film) of Zhou et al. by using close spaced sublimation at a temperature of 450oC, 475oC or 500oC and a pressure of 10mTorr as taught by Phillips et al., because Phillips et al. teaches close space sublimation process is capable of producing films with large grains and high deposition rates, and can be scaled up for industrial manufacturing easily due to modest vacuum and temperature requirements, and high material usage (see first paragraph of second column of page 1445) and the larger grain provides improvements in the solar cell (see abstract). In addition, it would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Zhou et al. by heating the coated electrode, or the substrate, to have 280oC, 300oC, 330oC, and 350oC in deposition of Sb2Se3 as taught by Li et al., because Li et al. teaches it was difficult to deposit Sb2Se3 films when the substrate temperature was higher than 350oC due to the high sublimation rate of Sb2Se3 from the substrate
Regarding claim 19, modified Zhou et al. discloses a method as in claim 13 above, wherein Zhou et al. discloses the deposition time to be 30 seconds (see page 3, first paragraph of 
Response to Arguments
Applicant’s arguments and Declaration under 37 C.F.R. 132 of Feng Yan with respect to claim(s) 1-2, 11-16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s Declaration submits that using close spaced sublimation to form Sb2Se3 would provide a solar cell with an efficiency of 4.27%, while close space sputtering does not provide a solar cell with an efficiency of 4% or more as claimed. 
Applicant argues Liu et al. (US Patent 7,838,403), Wu et al. (US 2015/0059850), Reid et al. (US 2017/0005211) and Brandt et al. (US 2016/0293858) do not teach the claimed solar cell. However, Applicant’s argument and Declaration are moot in view of the new ground of rejection. See the rejection above. 
Zhou et al. teaches ITO/CdS/Sb2Se3/Au solar cell has a typical conversion efficiency of 5.62%, which is higher than Applicant’s submitted efficiency in the Declaration. Zhou et al. also teaches Sb2Se3/CdS solar cell is known to have an efficiency of 5.6% or 4.35% (see first paragraph of first column of page 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726